Citation Nr: 1410731	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to December 6, 2005 for the grant of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1975.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for fibromyalgia and provided an effective date of December 6, 2005, the date of a VA examination which diagnosed the Veteran with fibromyalgia. The Veteran timely appealed the earlier effective date issue. 

A review of the virtual VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for symptoms of diffuse body pain, tenderness, numbness, and weakness, affecting every portion of the body (claimed as a nerve condition) was received on March 16, 2001, and denied by rating decision dated in February 2002.

2. Symptoms associated with the Veteran's complaints of an illness manifested by diffuse body pain, tenderness, numbness, and weakness, affecting every portion of the body have been identified as associated with fibromyalgia.

3. The Veteran was granted service-connection for fibromyalgia in a July 2007 rating decision with an effective date of December 6, 2005, the date of a VA examination which diagnosed the Veteran with fibromyalgia.


CONCLUSION OF LAW

1. The criteria for an effective date of March 16, 2001, for the grant of service connection for fibromyalgia are met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board grants an earlier effective date of March 16, 2001, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Merits of the Claim

The Veteran seeks an earlier effective date for the grant of service connection for fibromyalgia, now established as December 6, 2005 based upon the date of a VA examination diagnosing fibromyalgia. The Board presently grants the appeal, and assigns an effective date of March 16, 2001, representative of the date of receipt of the Veteran's original application for service connection.

On March 16, 2001, the Veteran submitted a VA Form 21-526 (Application for Compensation and Pension) applying for service connection for a nerve condition. The RO denied service connection for a nerve condition in a February 2002 rating decision because there was no diagnosis of a primary neurological abnormality. The Veteran appealed the claim and in January 2004 and March 2005 for both procedural deficiencies and a medical examination, the Board remanded the claim for service connection for a nerve condition. The RO granted service connection for fibromyalgia in a July 2007 rating decision, with an effective date of December 6, 2005, the date of the VA examination which provided the diagnosis. 

A January 2002 VA examination report, which the RO based the February 2002 denial on, provided a diagnosis of diffuse body pain, tenderness, numbness, and weakness which affects every portion of the body including upper and lower extremity musculature and axial musculature, as well as the head and face. Symptoms associated with the diagnosis of fibromyalgia provided in the December 2005 VA examination included tenderness all over the body, fatigue, and possible nerve root compression.  

After a review of this record, the Board finds that the Veteran's claim of service connection for a disorder characterized by diffuse body pain, tenderness, numbness, and weakness, affecting every portion of the body, was a claim for fibromyalgia. In Clemons v. Shinseki, 23 Vet. App. 1 (2009), it was held in part that an application for service connection must be read broadly by VA adjudicators to encompass any diagnoses reasonably within the scope of the claimed specific disability. The Court noted that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms. Id. at 6-7. Read broadly, the Veteran's continuous assertion since March 16, 2001, has been that he had symptoms of diffuse body pain, tenderness, numbness, and weakness, affecting every portion of the body, which are all symptoms associated with his now service-connected fibromyalgia.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Critical to this matter, the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA. Lalonde v. West, 12 Vet. App. 377, 382 (1999). Further, when an original claim for benefits is pending, the date on which the evidence is submitted is irrelevant. McGrath v. Gober, 14 Vet. App. 28, 35 (2000). Therefore, an effective date of March 16, 2001, the date the Veteran's service connection claim was received, will be assigned. 


ORDER

An effective date of March 16, 2001 is assigned for the grant of service connection for fibromyalgia. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


